Order entered September 14, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00447-CV

                  IN THE MATTER OF B.N., A JUVENILE

               On Appeal from the 304th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JD-18-01337-W

                                     ORDER

      The reporter’s record in this appeal is incomplete.       On July 30, 2020,

appellant requested a supplemental reporter’s record be filed. When it had not

been filed by August 27, 2020, we ordered Martha Grant, Official Court Reporter

for the 304th Judicial District Court, to file the record no later than September 8,

2020. To date, the record has not been filed.

      Accordingly, we ORDER Ms. Grant to file the record no later than

September 23, 2020. Because this appeal was filed April 9, 2020 and cannot

proceed without a complete record, we caution Ms. Grant that failure to comply
may result in the Court taking any steps necessary to ensure compliance including

ordering she not sit as a reporter until she has complied.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Andrea Martin, Presiding Judge of the 304th Judicial District Court;

Ms. Grant; and, the parties.

                                              /s/    KEN MOLBERG
                                                     JUSTICE